       Case 2:21-cv-00050-SPL Document 85 Filed 09/13/21 Page 1 of 3




 1   TODD KIM
     Assistant Attorney General
 2
     United States Department of Justice
 3   Environment and Natural Resources Division
 4   REUBEN S. SCHIFMAN
 5   TYLER M. ALEXANDER
     ERIKA NORMAN
 6   Trial Attorneys
 7   Natural Resources Section
     150 M St. NE, Third Floor
 8   Washington, D.C. 20002
 9   (202) 305-4224 (Schifman)
     (202) 598-3314 (Alexander)
10   (202) 305-0475 (Norman)
11   Reuben.Schifman@usdoj.gov
     Erika.norman@usdoj.gov
12   Tyler.alexander@usdoj.gov
13
     Attorneys for Federal Defendants
14
                          THE UNITED STATES DISTRICT COURT
15                              DISTRICT OF ARIZONA
16                                PHOENIX DIVISION

17
18   Apache Stronghold,                           CIVIL NO. 2:21-cv-00050-SPL

19               Plaintiff,                       JOINT STATUS REPORT #4
20   v.

21   United States of America, et al.,
22
                 Defendants.
23
24
25
26
27
28
       Case 2:21-cv-00050-SPL Document 85 Filed 09/13/21 Page 2 of 3




 1          Pursuant to this Court’s Order (ECF No. 81), Plaintiff and Federal Defendants
 2   submit that there are no updates to their previous Joint Status Report. The Ninth Circuit
 3   Court of Appeals has scheduled oral argument on the appeal in San Francisco for October
 4   22, 2021 at 9:30 a.m.
 5          The Parties will provide another Joint Status Report in 30 days.
 6
 7          Submitted this 13th day of September, 2021,
 8
 9                                             TODD KIM
                                               Assistant Attorney General
10
                                               U.S. Department of Justice
11                                             Environment & Natural Resources Division
12                                             /s/ Erika Norman
13                                             REUBEN SCHIFMAN
                                               TYLER ALEXANDER
14                                             ERIKA NORMAN
15                                             Trial Attorneys
                                               Natural Resources Section
16                                             150 M St. NE, Third Floor
17                                             Washington, D.C. 20002
                                               (202) 305-4224 (Schifman)
18                                              (202) 598-3314 (Alexander)
19                                             (202) 305-0475 (Norman)
                                               Reuben.Schifman@usdoj.gov
20                                             Tyler.alexander@usdoj.gov
                                               Erika.norman@usdoj.gov
21
22                                             Attorneys for Federal Defendants
23
                                               _/s/ Michael V. Nixon__________
24                                             Michael V. Nixon, pro hac vice
                                               (OR Bar # 893240)
25                                             101 SW Madison Street #9325
26                                             Portland OR 97207
                                               Telephone: 503.522.4257
27                                             Email: michaelvnixon@yahoo.com
28


                                                  1
     Case 2:21-cv-00050-SPL Document 85 Filed 09/13/21 Page 3 of 3




 1                                    Clifford Levenson (AZ Bar # 014523)
                                      5119 North 19th Avenue, Suite K
 2
                                      Phoenix, AZ 85015
 3                                    Telephone: 602.258.8989
                                      Fax: 602.544.1900
 4                                    Email: cliff449@hotmail.com
 5
                                      Attorneys for Plaintiff
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                        2
